On Application tor Rehearing.
The former opinion is explained, showing that it was not held, either that a wooden building, even if constructed within the fire-limits of the city, was a private nuisance of which individuals could complain, or that the business of manufacturing cisterns was a nuisance per se, but only that the business of cistern-maker, pursued in the manner which the evidence exhibits, in a structure of the kind used, in such a locality and with such surroundings as shown, is a nuisance, by reason of the extraordinary and unnecessary danger of fire arising therefrom. The relief, however, must be strictly confined to the abatement of the nuisance, and the former decree is modified accordingly. /
The opinion of the Court was delivered by
Fenner, J.
Recognizing the importance of the questions involved, we have attentively considered this application.
As held by the judge á quo in limine, and affirmed by ourselves, we remain satisfied that the terms of the petition are broad enough to support the charge that the defendant had established and maintained a private nuisance. The case was tried on that theory and defendant has had all the benefit of full defense. It would require a very clear defect of pleading to justify the maintenance of defendant’s objection at this stage of the case, which could serve no useful purpose.
We have not held that the construction of a wooden building, even within the fire-limits of the city, is, per se, a private nuisance of which adjacent proprietors may judicially complain.
Nor have we held that the business of cistern-maker is a private nuisance, per se.
What we have held is, that the business of cistern-making, pursued in the manner in which the evidence exhibits, in a structure of the kind built by defendant in such a locality and with. such surroundings as here shown, is a private nuisance, the abatement of which may be demanded by persons whose private rights are specially affected thereby.
The peculiar facts are too clearly stated in our original opinion to require repetition.
They clearly bring' the case within the principle announced by a learned author in the following words: “ It is a nuisance for a person *167to make an erection in tlie vicinity of another’s building and negligently and carelessly carry on a business there that directly exposes his property to loss or damage by Are.” “Wood on Nuisance, sec. 149; Varnly vs. Thompson, 13 F. C. (Scotch) 491; Derwoody vs. Des Arc, 18 Ark. 252.
We have reflected on the limitations imposed on this doctrine by other authorities, referred to by Mr. Wood in sections 150, 151, but conclude that they do not apply to the case in hand.
In matters of this kind, each case must rest upon its own peculiar circumstances, and in determining the question of nuisance vel non it is necessary to balance the rights of the parties in view of all the circumstances, and say whether or not the use of the property, in the manner complained of, is reasonable and in accordance with the relative rights of the parties.
A cardinal principle of the relief granted in such cases, however, is, that it should be strictly confined to the abatement of the nuisance.
We are not authorized to enjoin the defendant from pursuing at all his business of cistern-maker upon his property in question; because, conducted prudently and in a structure affording reasonable and proper security against incident damages, it is a lawful occupation, not a nuisance per se, to the unavoidable inconveniences of which plaintiffs must submit.
Neither should we compel defendant to remove his structure; because that, in itself, is not a source of such danger as to justify private complaint.
The nuisance arises from the combined facts of the pursuit of such a business in such a structure and in the manner complained of. Our original decree merely affirmed the judgment, overlooking its details wherein it covered matters not justified by the principles announced in the opinion, and therefore requires to be modified so as to accord with these views, which do not differ from those expressed in the first opinion.
The amendment, however, may be made without the necessity of granting a rehearing.
Our former decree herein affirming the judgment appealed from, is, therefore, annulled and set aside.
It is now ordered and adjudged that the judgment appealed from be annulled*, avoided and reversed; and proceeding to render such judgment as should have been rendered by the lower court, it is now adjudged and decreed that defendant, P. A. Murray, be and he is hereby *168perpetually enjoined from occupying and using the lots and buildings owned by him at the corner of St. Joseph and Carondelet streets, in this city, for the purpose of manufacturing cisterns and from accumulating therein lumber, shavings and other inflammable material for said purpose, until the said buildings shall have been so remodeled and constructed as to afford reasonable security against fire; and he is further ordered and commanded to remove forthwith from said premises the shavings a,nd like inflammable material now therein; reserving to plaintiffs whatever rights they may have in the premises.
Defendant to pay costs in the lower court and plaintiffs to pay costs of this appeal.